Citation Nr: 1622306	
Decision Date: 06/03/16    Archive Date: 06/13/16

DOCKET NO.  11-25 228	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUE

Entitlement to service connection for a left shoulder condition.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

C. Orie, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Navy from July 1970 to September 1972.

This matter comes before the Board of Veterans' Appeal (Board) on appeal from a July 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.  In that decision, the RO, in relevant part, denied the Veteran's claim for service connection for a left shoulder condition, secondary to service connected lumbar spine spondylolisthesis, degenerative disc disease.  The Veteran disagreed with that decision and perfected this appeal.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required. 


REMAND

While further delay is regrettable, the Board finds that additional clarification is necessary with respect to the medical opinion provided.  

The Veteran was afforded a VA examination in October 2010 in relation to his claim.  At that time, the VA examiner made note of the Veteran's medical history and performed range of motion testing.  Ultimately, the examiner diagnosed left shoulder impingement syndrome and opined that the left shoulder impingement syndrome was not related to the Veteran's service-connected lumbar spondylosis or femur fracture.  There was no supporting rationale given to support the examiner's opinion.  As such, an addendum medical opinion consisting of sufficient supporting rationale based on the facts of the case and medical principles must be obtained.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (finding that when VA undertakes to provide an examination or obtain an opinion, it must ensure that such examination or opinion is adequate).

Accordingly, the case is REMANDED for the following action:

1.  Associate with the claims folder records of the Veteran's VA treatment since February 2013.

2.  Obtain an addendum medical opinion from the October 2010 medical examiner or from another appropriate examiner if she is not available.  The examiner rendering the opinion must review the Veteran's case file.  The need for additional examination is left to the discretion of the examiner.

The examiner is to opine as follows:

a) Is it at least as likely as not (a 50 percent probability or greater) that the Veteran's left shoulder impingement syndrome is caused OR aggravated beyond the normal progress of the disorder by the Veteran's service connected lumbar spondylosis or femur fracture.  

b) If the Veteran's left shoulder impingement syndrome is not etiologically related to his service-connected disabilities, is it at least as likely as not (a 50 percent probability or greater) that the Veteran's left shoulder impingement syndrome was caused or etiologically related to his period of service, to include the November 1971 fall.

In rendering the opinion, the examiner should articulate the reasoning for his or her conclusions.  That is, identify which facts and information support the opinion(s) provided and explain how those facts and information justify the opinion(s).  If the examiner is relying on findings in medical literature, please identify the source and apply those medical principles to the facts of this Veteran's case.  

3.  Thereafter, readjudicate the service connection issue.  If the benefits sought on appeal are not granted to the Veteran's satisfaction, the Veteran and his representative should be furnished a Supplemental Statement of the Case and provided the appropriate opportunity to respond before the claims file is returned to the Board for further appellate action.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
T. MAINELLI
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


